Citation Nr: 0015207	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  96-23 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1151 for 
additional disability incurred as a result of a Department of 
Veterans Affairs (VA) hospitalization from February 4, 1980, 
to March 11, 1980.  


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



REMAND

The veteran had active service from June 1943 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of October 1995.  In June 1996, the veteran and his wife 
presented testimony at a hearing before a hearing officer.  
In April 1998, the veteran appeared in Atlanta, Georgia, for 
a videoconference hearing before the undersigned, sitting in 
Washington, D.C.  At that time, his accredited representative 
was Disabled American Veterans.  However, in July 1999, he 
submitted a signed VA Form 21-22, "Appointment of Veteran's 
Service Organization as Claimant's Representative," in favor 
of Veterans of Foreign Wars of the United States (VFW).  This 
had the effect of automatically revoking any prior 
designation of representation.  38 C.F.R. § 20.607; see 
38 C.F.R. § 20.601 (1999).  

The case was returned to the Board in January 2000, and 
forwarded to VFW.  However, in February 2000, VFW filed a 
written statement, declining to accept representation of the 
veteran.  Since VFW had not previously agreed to act as 
representative in the appeal, nor acted on the appellant's 
behalf before the Board in any way after the designation, 
this refusal to accept designation as representative is 
accepted.  See 38 C.F.R. § 20.608(b) (1999).  However, there 
is no evidence that the veteran has been informed of this 
development, or been provided an opportunity to select 
another representative, if desired.  See 38 C.F.R. § 20.600 
(1999).  

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following:

1.  The veteran should be informed that 
the service organization he designated to 
represent him in July 1999, VFW, declined 
to accept such representation, and that 
since that designation revoked his 
previous power of attorney, he does not 
have a representative.  He should be 
notified of his right to representation by 
a recognized organization, attorney, 
agent, or other authorized person, and 
provided a list of recognized 
organizations in that area and a blank 
copy of the appropriate form.  

2.  If the veteran designates a 
representative, the representative should 
be furnished a copy of the most recent 
supplemental statement of the case, issued 
in June 1999, and afforded an opportunity 
to present arguments on the veteran's 
behalf.

After completion of the requested development, the case 
should be returned to the Board for appellate consideration, 
if otherwise in order.  While regretting the delay involved 
in remanding this case, it is felt that to proceed with a 
decision on the merits at this time would not withstand Court 
scrutiny.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




